         Case 1:19-cv-07993-GBD Document 139 Filed 10/06/19 Page 1 of 1
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch




Joshua Kolsky                                                Tel.: (202) 305-7664
Trial Attorney                                               E-mail: joshua.kolsky@usdoj.gov




                                                             October 6, 2019

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

       Re:   Notice of Correction to Rule (Make the Road New York, et al. v. Cuccinelli, et al.,
No. 19-cv-7993)


Dear Judge Daniels,

        I represent Defendants in the above-captioned matter. I write to bring to the attention of
Your Honor and Plaintiffs the attached correction to the rule titled Inadmissibility on Public
Charge Grounds. The correction was published in the Federal Register on October 2, 2019 and
is also available at https://www.federalregister.gov/documents/2019/10/02/2019-21561/
inadmissibility-on-public-charge-grounds-correction.

                                              Respectfully submitted,

                                                     /s/
                                              Joshua M. Kolsky


CC: All Counsel of record via ECF.
